                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

      Plaintiff,

     v.                                                    Case No. 19-CR-134

AARON C. SMITH,

       Defendant.


  DECISION AND ORDER ON MOTION TO SEVER DEFENDANTS FOR TRIAL


       On July 16, 2019, the grand jury returned a three-count indictment against Aaron C.

Smith and Keanna R. King. (Docket # 1.) Smith is charged with possession of a firearm as a

felon and with influencing King’s testimony in an official proceeding. (Id. at 1–2.) Smith was

arraigned on the charges and entered a plea of not guilty. (Docket # 9.) The final pretrial

conference and jury trial are scheduled before the Honorable Judge Griesbach on September

26, 2019 and October 7, 2019, respectively.

       Before me is Smith’s motion to sever the defendants for trial. (Docket # 14.) Smith

argues that admission of certain statements by King would be prejudicial to his defense, which

prejudice could not be dispelled by cross-examination if King does not take the stand or by

limiting instructions to the jury. (Id. (citing Bruton v. United States, 391 U.S. 123 (1968)) The

response date has passed with no objection to Smith’s motion from the government. Because

I also find severance of the defendants appropriate under Bruton, the motion will be granted.

          NOW, THEREFORE, IT IS ORDERED that Smith’s motion to sever the

defendants for trial (Docket # 14) is GRANTED.
       FURTHER, to accommodate the Final Pretrial Hearing scheduled for September 26,

2019, any objections to this recommendation shall be filed September 13, 2019 and any

responses by September 19, 2019. Objections are to be filed in accordance with the Eastern

District of Wisconsin’s electronic case filing procedures. Failure to file a timely objection with

the district court shall result in a waiver of a party’s right to appeal. If no response or reply

will be filed, please notify the Court in writing.


       Dated at Milwaukee, Wisconsin this 9th day of September, 2019.


                                                     BY THE COURT

                                                     s/Nancy Joseph____________
                                                     NANCY JOSEPH
                                                     United States Magistrate Judge




                                                2
